DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021, has been entered.

Response to Arguments
	Applicants arguments filed June 28, 2021, have been considered, but are not persuasive.
	Applicant argues that Choi (US 2016/0066440) does not disclose “a first opening in the flat portion” of heat dissipation member 55, and thus does not disclose the amended features of Claim 1; and that Kim (US 2018/0146579) does not disclose that heat radiating member 200 is bent or that it includes a flat portion and a bent portion, and thus also does not disclose the amended features of Claim 1.

	Accordingly, Applicant’s arguments are not persuasive.  The previous rejections are maintained, modified in view of the amendments to the claims, as outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0066440 to Choi et al. in view of U.S. Patent Application Publication No. 2018/0146579 to Kim et al.
Regarding Claim 1, Choi discloses (referring, for example, to Figs. 1 and 2 and their corresponding description) a display device 150 comprising: a cover panel 53/55/213/215 
Choi does not explicitly disclose within both the flat portion and the bent portion: solid portions alternating with an adhesive portion along the first direction, and a length of the adhesive portion along the first direction defining a bonding length of the heat dissipation member, wherein the bonding length in the flat portion of the heat dissipation member is greater than the bonding length in the bent portion of the heat dissipation member.
Kim discloses a display 100 with a heat dissipation member 200 (e.g., Figs. 1A, 1B, and 3B) and teaches adhesives 220/230 on either side of a heat radiating member 210 to adhere and fix the heat radiating member within the device (e.g., paragraphs [0066]–[0067]) and through holes TH-B formed in a central area AR2 and a peripheral area AR1 to improve adhesion between the adhesives on either side of the head radiating member and the components to which the adhesives are additionally adhered (paragraphs [0068]–[0071], [0080]–[0081], and [0096]–[0097]).  The side of the through holes in the peripheral area may be smaller than in the central area (e.g., Fig. 3B).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Choi such that within both the flat portion and the bent portion: solid portions (portions other than TH of Kim) alternating with an adhesive portion (portions connecting through TH of Kim) along the first direction, and a length of the adhesive portion along the first direction defining a bonding length of the heat dissipation member, wherein the bonding length in the flat portion of the heat dissipation member is greater than the bonding length in the bent portion of the heat dissipation member (e.g., Fig. 3B of Kim), as suggested by Kim, where the flat portion corresponds substantially to AR2, and the bent portion corresponds substantially to AR1, in order to improve adhesion of components within the device.
The combination of Choi and Kim would further have rendered obvious a display panel (40 of Choi) which faces the flat portion and the bent portion of the heat dissipation member in which the bonding length in the flat portion is greater than the bonding length in the bent portion (e.g., Figs. 2A and 2B of Choi).
Regarding Claim 2, the combination of Choi and Kim would have rendered obvious wherein the heat dissipation member comprises graphite (paragraph [0063] of Kim, for its high heat conductivity characteristics).
Regarding Claim 3, the combination of Choi and Kim would have rendered obvious wherein the heat dissipation member further comprises within the flat portion: a first opening which has a shape of a rectangle defined by a long side and a short side (paragraphs [0009], [0126], [0128], [0130], [0140], and [0165], of Kim teach that the through holes may be formed in a variety of shapes, including polygonal or quadrangular, which includes rectangular, and the selection of a specific shape would have been obvious as a matter of design choice, taking into account balancing the adhesive characteristics and heat discharging characteristics, paragraph [0140], and doing so would be within the abilities of one of ordinary skill in the art at the time of effective filing), a length of the short side of the first opening is smaller than a length of the long side thereof (short sides are typically smaller than long sides), and the length of the long side of the first opening extends along the first direction and defines the bonding length of the heat dissipation member within the flat portion (orienting the through holes to be parallel to one or the other side of the display, along the first direction, would have been obvious and within the level of skill in the art, as a simplified manufacture having only parallel and perpendicular lines, and such a configuration would achieve predictable results, as described at least in paragraphs [0130]–[0140] of Kim).
Regarding Claim 4, the combination of Choi and Kim would have rendered obvious wherein the display panel has a long side and a short side, a length of the short side of the display panel being smaller than a length of the long side thereof (Fig. 1A of Choi; Fig. 1A of Kim), and the long side of the first opening is perpendicular to the long side of the display panel (where Kim teaches that the openings may be rectangular, and selecting their specific orientation would have been obvious as a matter of design 
Regarding Claim 5, the combination of Choi and Kim would have rendered obvious wherein the cover panel further comprises: the bent portion provided in plural including a first bent portion and a second bent portion at opposing sides of the flat portion, along the first direction, each of the first bent portion and the second bent portion of the cover panel corresponding to the bended area of the display panel (Choi, Figs. 1 and 2), the heat dissipation member comprising the first opening provided in plural arranged along the first direction (e.g., Fig. 3A of Kim), and the length of the long side of the first opening satisfying the equation: 0.3 x (A-B1-B2) / C < L < 0.5 x (A- B1-B2) / C, where L denotes the length of the long side of the first opening, A denotes a short side direction length of the cover panel along the first direction, B1 denotes a short side direction length of the first bent portion along the first direction, B2 denotes a short side direction length of the second bent portion along the first direction, and C denotes a number of the first openings arranged along the first direction (where Kim teaches balancing or the tradeoff between adhesion and heat dissipating characteristics, e.g., paragraph [0140], it would have been obvious to one of ordinary skill in the art at the time of effective filing to size the openings based on design considerations, including sizing within the claimed range).
Regarding Claim 6, the combination of Choi and Kim would have rendered obvious wherein the heat dissipation member further comprises a second opening which is in the bent portion and has a length along the first direction which defines the bonding length of the heat dissipation member within the bent portion (e.g., Fig. 3B of Kim), the first opening provided in plural within the flat portion and the second opening provided in plural within the bent portion(e.g., Fig. 3B of Kim), and a sum of a total planar area of the plurality of first openings 
Regarding Claim 7, the combination of Choi and Kim would have rendered obvious wherein the heat dissipation member further comprises a second opening which is in the bent portion (e.g., Fig. 3B of Kim) and has a square shape of which a length of one side thereof is about 1 millimeter or less (e.g., Fig. 5C of Kim; paragraph [0099] suggests a size of 2.4 mm, but Kim also teaches that decreasing size improves heat dissipation, and such a modification would have been obvious as a matter of design choice, taking into account needed heat dissipation as compared to improved adhesion), and the length of the one side which is extended along the first direction defines the bonding length of the heat dissipation member within the bent portion (Figs. 3B and 5C of Kim, and where Fig. 1B shows the bonding CA).
Regarding Claim 8, the combination of Choi and Kim would have rendered obvious wherein the display panel has a long side and a short side, a length of the short side being smaller than a length of the long side (e.g., Fig. 1A of Choi; Fig. 5C of Kim), and each side of the square shape of the second opening is perpendicular to or parallel with the long side of the display panel (Fig. 5C of Kim).
Regarding Claim 9, the combination of Choi and Kim would have rendered obvious wherein the heat dissipation member further comprises: a second opening which is in the bent portion and has a length along the first direction which defines the bonding length of the heat dissipation member within the bent portion (e.g., Fig. 3B of Kim), the second opening provided in plural (e.g., Fig. 3B of Kim), and a total planar area of the plurality of second openings is about 5 % to about 20 % of a total 
Regarding Claim 10, the combination of Choi and Kim would have rendered obvious wherein an outer edge of the heat dissipation member corresponds to an outer edge of the display panel (Fig. 1 of Kim; Figs. 2A–C of Choi), and the outer edge of the heat dissipation member is spaced apart from the outer edge of the display panel by about 0.1 millimeter to about 0.5 millimeter (the exact distances is not taught, but Fig. 2A of Choi illustrates distances between the opaque layer 52 and other components, with ranges of 0.03 to 0.5 mm, and Figs. 2A–C illustrate various configurations, and selecting a specific distance would have been obvious as a matter of design choice, taking into account where heat dissipation is needed, and where no unexpected results are apparent).
Regarding Claim 11, the combination of Choi and Kim would have rendered obvious wherein the cover panel further comprises a first adhesive layer on a first side of the heat dissipation member which faces the display panel, and a second adhesive layer on a second side of the heat dissipation member which is opposite to the first side thereof (e.g., Kim, Fig. 2B, adhesive layers 220 and 230), the heat dissipation member further comprises a second opening which is in the bent portion and has a length along the first direction which defines the bonding length of the heat dissipation member within the bent portion (e.g., Fig. 3B of Kim), and the first adhesive layer and the second adhesive layer are connected to each other at each of the first opening and the second opening (Kim, at contact areas CA).
Regarding Claim 12, the combination of Choi and Kim would have rendered obvious wherein the cover panel further comprises a shield layer attached to the heat dissipation member by the first adhesive layer (e.g., electromagnetic induction panel 53 of Choi).
Regarding Claim 13, the combination of Choi and Kim would have rendered obvious wherein the cover panel further comprises an impact absorption layer attached to the heat dissipation member by the second adhesive layer (e.g., case of Choi, paragraph [0101], designed to absorb shock).
Regarding Claim 14, the combination of Choi and Kim would have rendered obvious wherein the cover panel faces a rear side of the display panel (Fig. 2A of Choi; Fig. 1A of Kim), further comprising a window which faces a front side of the display panel which is opposite to the rear side thereof (glass 50 of Choi, described as an external protective layer, paragraph [0043]).

Regarding Claim 15, Choi discloses (referring, for example, to Figs. 1 and 2 and their corresponding description) a display device 150 comprising: a heat dissipation member 55 which is bent (Figs. 1A and 1B, areas 1551/155 bend from flat area 153) comprising: a flat portion (corresponding to area 153, e.g., Figs. 2A and 2B), a bent portion (corresponding to area 155, e.g., Figs. 2A and 2B) which extends bent from the flat portion along a first direction (left to right as illustrated).

Kim discloses a display 100 with a heat dissipation member 200 (e.g., Figs. 1A, 1B, and 3B) and teaches adhesives 220/230 on either side of a heat radiating member 210 to adhere and fix the heat radiating member within the device (e.g., paragraphs [0066]–[0067]) and through holes TH-B formed in a central area AR2 and a peripheral area AR1 to improve adhesion between the adhesives on either side of the head radiating member and the components to which the adhesives are additionally adhered (paragraphs [0068]–[0071], [0080]–[0081], and [0096]–[0097]).  The side of the through holes in the peripheral area may be smaller than in the central area (e.g., Fig. 3B).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Choi such that within both the flat portion and the bent portion: solid portions (portions other than TH of Kim) alternating with an adhesive portion (portions connecting through TH of Kim) along the first direction, and a length of the adhesive portion along the first direction defining a bonding length of the heat dissipation member, wherein the bonding length in the flat portion of the heat dissipation member is greater than the bonding length in the bent portion of the heat dissipation member (e.g., Fig. 3B of Kim), as suggested by Kim, where the flat portion corresponds substantially to AR2, and the bent portion corresponds substantially to AR1, in order to improve adhesion of components within the device.
The combination of Choi and Kim would further have rendered obvious a display panel (40 of Choi) facing the heat dissipation member (Figs. 2A and 2B of Choi), the display panel comprising a long side and a short side (e.g., Fig. 1A of Choi), and a length of the short side which is parallel to the first direction in which the bent portion of the heat dissipation member extends bent from the flat portion thereof and smaller than a length of the long side (e.g., Fig. 1A of Choi).
Regarding Claim 16, the combination of Choi and Kim would have rendered obvious wherein the heat dissipation member further comprises: a plurality of first openings (TH1 of Kim) in the flat portion and each defined by a long side along the first direction and a short side, a length of the short side being smaller than a length of the long side thereof (paragraphs [0009], [0126], [0128], [0130], [0140], and [0165], of Kim teach that the through holes may be formed in a variety of shapes, including polygonal or quadrangular, which includes rectangular, and the selection of a specific shape would have been obvious as a matter of design choice, taking into account balancing the adhesive characteristics and heat discharging characteristics, paragraph [0140], and doing so would be within the abilities of one of ordinary skill in the art at the time of effective filing; and orienting the through holes to be parallel to one or the other side of the display, along the first direction, would have been obvious and within the level of skill in the art, as a simplified manufacture having only parallel and perpendicular lines, and such a configuration would achieve predictable results, as described at least in paragraphs [0130]–[0140] of Kim); the length of the long side along the first direction defining the bonding length of the heat dissipation member within the flat portion, and a plurality of second openings (TH2-1, Fig. 3B of Kim) in the bent portion and each having a length along the first direction which defines the bonding length of the heat dissipation member within the bent portion (Kim, Fig. 3B, where the flat portion corresponds substantially to AR2, and the bent portion corresponds substantially to AR1).
Regarding Claim 17, the combination of Choi and Kim would have rendered obvious a first adhesive layer in contact with a first side of the heat dissipation member which faces the display panel, and a second adhesive layer in contact with a second side of the heat dissipation member which is opposite to the first side thereof (e.g., Kim, Fig. 2B, adhesive layers 220 and 230), wherein the first adhesive layer and the second adhesive layer are connected to each other at each of the plurality of first openings and the plurality of second openings (Kim, at contact areas CA).
Regarding Claim 18, the combination of Choi and Kim would have rendered obvious a shield layer attached to the heat dissipation member by the first adhesive layer or the second adhesive layer, wherein the shield layer comprises a metal (e.g., electromagnetic induction panel 53 of Choi).
Regarding Claim 19, the combination of Choi and Kim would have rendered obvious wherein the heat dissipation member further comprises a carbon material (paragraph [0063] of Kim, for its high heat conductivity characteristics).
Regarding Claim 20, the combination of Choi and Kim would have rendered obvious a cover panel comprising: the heat dissipation member, a flat area corresponding to the flat portion of the heat dissipation member, a first bended area and a second 1 denotes a 20 short side direction length of the first bended area along the first direction, B2 denotes a short side direction length of the second bended area along the first direction, and C denotes a number of the first openings arranged along the first direction (where Kim teaches balancing or the tradeoff between adhesion and heat dissipating characteristics, e.g., paragraph [0140], it would have been obvious to one of ordinary skill in the art at the time of effective filing to size the openings based on design considerations, including sizing within the claimed range).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871